Moegan, J.
The defendant claims that a portion of the property upon which the city tax is levied, which is known as the “ Oakland Course ’* does not lie within the limits of the city of New Orleans. It is this item alone which he complains of. The plaintiff relies upon act No. 71 of the Legislature of 1874 to show that it does.
The defendant says that this law is unconstitutional, the object not being expressed in its title. But we have determined this adversely to his views in the cases of the State vs. Daniel, and in the succession of Téaulet, recently decided. Opinion Book 45, p. 50.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be amended, and that there be judgment for the city as prayed for, for $1547, and that as thus amended it be affirmed, defendant to pay the costs in both courts.